Citation Nr: 0120028	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-10 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hypertension (HTN).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to July 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record indicates the veteran was 
initially treated for HTN in 1978; there is no medical 
evidence demonstrating a causal relationship between the 
veteran's current HTN and his service.

CONCLUSION OF LAW

The veteran's HTN was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 
5103, 5103A, 5107 (West 1991& Supp 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his HTN.  He argues that an elevated blood 
pressure reading at the time of his retirement examination is 
evidence of the initial onset of his current HTN.  Further, 
he contends that he was diagnosed and treated for HTN within 
one year of his discharge from service.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In October 1999, the RO requested the veteran provide 
information about his service medical records and post-
service treatment records.  His service medical records were 
received in November 1999 from National Personnel Records 
Center (NPRC).  That same month, the veteran submitted 
correspondence he received from NPRC in June 1999, requesting 
further information regarding the facility where he received 
post-service treatment and in September 1999, advising him 
that there was no available information on file.  The 
September 1999 letter also advised the veteran to resubmit 
his request should additional information be acquired from 
the treatment facility.  The veteran subsequently submitted a 
copy of his medicard used at Portsmouth Naval Hospital after 
his release from active duty.  He stated that no treatment 
records could be located at Portsmouth or at NPRC.  The RO 
notified the veteran of its denial of his claim in December 
1999 and provided him a copy of the rating decision with an 
explanation of his appellate rights.  The RO received 
correspondence in March 2000 from the Naval Medical Center in 
Portsmouth indicating that they had requested the veteran's 
treatment records from NPRC, which indicated it had already 
sent all it had to the RO in November 1999.  A statement of 
the case was issued in March 2000.  The statement of the case 
discussed the evidence of record, the applicable statutory 
and regulatory law and the reasons his claim was denied.  The 
veteran was afforded a hearing at the Board's central office 
in June 2001 before the undersigned member.  At that time he 
indicated that there were no available private treatment 
records within a year of his discharge.  He believed that 
pharmaceutical records might be available.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute. In this 
respect, the Board acknowledges the veteran and his 
representative's assertion that the RO is obligated to locate 
the treatment and pharmaceutical records from Portsmouth 
Naval Hospital; however, no further information has been 
provided that would enable a more successful search by NPRC.  
Therefore, the Board is persuaded that the RO has adequately 
fulfilled its duty to assist the veteran. 38 U.S.C.A. 
§ 5103A.

Factual Background

The veteran's service medical records, dating from April 1957 
to July 1976, indicate that he had elevated blood pressure 
readings on two occasions:  in May 1969 during a bronchial 
asthmatic attack and at the time of his July 1976 retirement 
examination.  There were no relevant complaints, treatment or 
diagnoses of HTN during his service.

In November 1999, the veteran submitted a photocopy of his 
medical card for the Portsmouth Naval hospital.  He noted 
that he used the facility after his release from active duty 
and that he was treated there for HTN between September 1976 
and June 1977.  Unfortunately, no records could be located at 
the facility or at NPRC.

Treatment records from the Civil Service and Occupational 
Health Clinic, Defense Supply Center, dating from July 1987 
to June 1999 show ongoing treatment for HTN.  A June 1993 
progress note indicates that the veteran had been diagnosed 
with HTN since 1978.

During his June 2001 hearing at the Board's Central Office, 
before the undersigned Member, the veteran testified that he 
had experienced two episodes of elevated blood pressure in 
service, in 1969 and at the time of his discharge examination 
in July 1976.  He denied being told that he had HTN or high 
blood pressure during his service.  In early 1977, he felt 
dizzy and lightheaded and sought treatment at the Portsmouth 
Naval hospital.  He was told his blood pressure was elevated 
and initially prescribed a diuretic, HCTZ.  In September 
1977, he was accepted for an apprenticeship program, but was 
not immediately employed because his blood pressure reading 
was 180/119 on the day he had his employment physical.  He 
attempted to secure these records from the occupational 
health clinic in Norfolk; however, they were unavailable.  He 
testified that there were no other private treatment records 
available in the first year after his discharge, as he was 
treated exclusively by military physicians.  He believed that 
his duties in the intelligence division in service were 
stressful and contributed to his developing HTN.  He believed 
that pharmaceutical records might be available, showing 
hypertensive medications were administered him within one 
year of his discharge; however, neither he nor his 
Congressman had been successful in locating the records.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).

Although a diagnosis of HTN is of record, there is no medical 
evidence of treatment for it prior to 1978, over one year 
after his discharge from service.  In this respect, although 
the veteran had two isolated elevated blood pressure readings 
in service, one in 1969 was during an asthmatic attack and 
the other at the time of his discharge.  Neither reading was 
associated with HTN.  These isolated findings do not indicate 
a chronic disease.  Further, there is no competent medical 
evidence attributing his current HTN to his service or any 
incident therein.  Moreover, although he believes that his 
HTN had its onset in service or within one year of his 
discharge, there is no corroborative objective evidence of 
any inservice complaints or treatment or post-service 
treatment within one year of discharge, despite attempts to 
locate such evidence.  Finally, the veteran's opinion that 
his HTN is linked to his service is not competent evidence of 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for HTN.


ORDER

Service connection for HTN is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

